Citation Nr: 1417216	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  10-39 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Committee on Waivers and Compromises at the Regional Office in St. Paul, Minnesota 


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of VA pension benefits, calculated as $50,096.77, to include whether the request for waiver was timely.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to April 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 decision issued by the Committee on Waivers and Compromises (COWC) at the Department of Veterans Affairs (VA) Regional Office and Pension Maintenance Center in St. Paul, Minnesota.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and "VBMS" systems to insure a complete review of the evidence.  Associated with the Veteran's "Virtual VA" file are numerous relevant documents pertaining to the issue on appeal.  


FINDINGS OF FACT

1.  On March 24 2007, the Debt Management Center (DMC) in St. Paul, Minnesota mailed the Veteran a letter, to his last address of record, notifying him that his debt totaled $50,096.77 and included an attachment that provided the Veteran information regarding his rights and obligations when requesting a waiver.  

2.  On June 18, 2010, more than 180 days after notification of the overpayment at issue, the DMC received a request for a waiver of overpayment from the Veteran.    


CONCLUSION OF LAW

The Veteran's request for a waiver of a recovery of an overpayment of pension benefits in the amount of $50,096.77 was not timely filed.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.963 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Board notes that in Barger v. Principi, 16 Vet. App. 132 (2002), the United States Court of Appeals for Veterans Claims (Court) held that the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002) (VCAA), with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, pointing out that the statute at issue is found in Chapter 53, Title 38, United States Code, and that the provisions of the VCAA are relevant to a different chapter (i.e. Chapter 51).  In addition, the disposition of this case is based on the operation of the law, and the Court has also held that the VCAA has no effect on an appeal where the law is dispositive.  See Manning v. Principi, 16 Vet. App. 534 (2002).

II.  Legal Criteria and Analysis

A request for waiver of indebtedness, other than for loan guaranty, shall only be considered if made within 180 days following the date of a notice of indebtedness to the debtor.  38 U.S.C.A. § 5302(a), 38 C.F.R. § 1.963(b)(2).

The 180-day period may be extended if the individual requesting the waiver demonstrates that, as a result of an error by either VA or postal authorities, or due to other circumstances beyond the debtor's control, that there was a delay in receipt of the notification of indebtedness beyond the time customarily required for mailing. 38 C.F.R. § 1.963(b)(2).  If the delay in the receipt of the notice of indebtedness is substantiated, the 180-day period is computed from the date of the requester's actual receipt of the notice of indebtedness.  Id.

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the Court noted that where the law and not the evidence is dispositive, a claim should be denied or an appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.

There is a presumption of regularity under which it is presumed that government officials have properly discharged their official duties.  Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992) (quoting United States v. Chem. Found., Inc., 272 U.S. 1, 14-15, 47 S. Ct. 1, 71 L. Ed. 131 (1926)).  To rebut the presumption, the appellant, not VA, bears the burden of producing clear evidence that VA did not follow its regular mailing practices or that its practices were not regular.  See Ashley, 2 Vet. App. at 309.  Absent such clear evidence, timely delivery is assumed.  See Id.; see also Mindenhall v. Brown, 7 Vet. App. 271 (1994).

Moreover, in connection with the mailing of correspondence and the presumption of regularity in the administrative process, the Court has held that VA may rely on the "last known address" shown of record, see Thompson v. Brown, 8 Vet. App. 169, 175 (1995), and that the burden is on the appellant to keep VA apprised of his or her whereabouts, see Hyson v. Brown, 5 Vet. App. 262 (1993). 

In a July 2001 rating decision, the RO awarded the Veteran nonservice-connected pension benefits.  Notice of that award was sent to an address on C.P. in Tucson, the address he provided on his claim form.  That letter informed him his responsibilities included notifying VA if his address changed.  Letters sent to the Veteran in 2002 were returned by the U.S. Postal Service as undeliverable, since he had moved and not left a forwarding address.  In March 2005, the Veteran submitted a claim with an address on 5th in Tucson.  

In November 2006, the RO received information from VA's Office of Inspector General that the Veteran had been arrested in February 2006, based on a warrant issued in December 1996.  The information included the same 5th address in Tucson the Veteran had indicated on his 2005 claim.

In a November 2006 letter, the RO notified the Veteran of the receipt of such information from the Office of Inspector General and informed him that current law prohibits the payment of VA pension benefits to fugitive felons.  The Veteran was instructed to contact VA if such information was incorrect, or if the warrant was cleared, otherwise his pension benefits would be terminated, effective December 27, 2001, resulting in an overpayment.  This letter was sent to the C.P. address in Tucson.

Thereafter, in a March 12, 2007 letter, the Veteran was notified that his pension benefits had been terminated effective December 27, 2001 pursuant to the November 2006 letter, but that they were reinstated effective February 14, 2006, when the warrant was cleared due to his arrest.  The March 12, 2007 letter went on to explain that his pension benefits were again terminated on April 15, 2006, as federal law prohibits the payment of VA pension benefits after the 61st day of incarceration or after the conviction of a felony or misdemeanor.  This letter was sent to the C.P. address in Tucson.

It appears that at least one of these letters was returned, as the record shows in June 2007, the RO contacted the Veteran's bank, asking if it had any information as to his current address.  The bank replied that the last known address was the 5th one in Tucson mentioned above.

There is no indication that the November 2006 and March 12, 2007, letters, initially sent to the C.P. address, were re-mailed to the 5th address in Tucson after the RO received the information from the bank.  Therefore, it is not clear whether the Veteran received the initial notices that his pension benefits were being terminated and the reasons therefore.  That is not dispositive, here, however, since the evidence does indicate VA correctly mailed information as to the debt and his right to request a waiver.

In a March 24, 2007 letter, the DMC notified the Veteran that due to the change in his VA pension entitlement, of which he had received prior notification, he had been paid $50,096.77 more than he was entitled to receive, and that recovery of such overpayment would be recouped from future VA benefit payments.  The March 24, 2007 letter informed the Veteran that he had the right to dispute the debt and to request a waiver.  He was provided information on how to request a waiver and the right to request an oral hearing in an enclosed document entitled "Notice of Rights and Obligations."  Such enclosed document further notified him of the requirement to submit any request for a waiver of the debt within 180 days of the date of notice of the debt.  This letter was sent to his 5th address in Tucson, and the record does not indicate that it was returned as undeliverable.

The document entitled "Notice of Rights and Obligations" is not included in the claims file or among the Veteran's paperless records in the "Virtual VA" system.  However, the March 24, 2007 letter noted that enclosures were included with the letter.  Also, the COWC noted in its June 2010 decision that the DMC's Centralized Accounts Receivable Online System (CAROLS) reflected that the appellant had been notified of his waiver rights in the March 24, 2007 letter.  Hence, the Board concludes that the March 24, 2007 letter contained adequate notice of the need to request a waiver of the debt within 180 days.  See Mindenhall, supra. 

In July 2008, the RO received a statement from the Veteran inquiring as to whether he was eligible for reinstatement of his pension benefits, but he was still incarcerated.  In August 2008, the RO sent a letter to an address on E.B. in Tucson, indicating the amount of pension benefits payable, and noting that he owed money to VA, and, as previously notified, all or part of his benefits would be withheld to repay this debt.  A separate letter to the Veteran at the E.B. address dated in September 2008 informed him that he could not receive pension benefits while incarcerated.  Although these letters were not returned, a subsequent letter to the E.B. address in December 2008 was returned as undeliverable, with no forwarding address.  

The RO wrote to the Veteran's bank in July 2009 requesting any update from the E.B. address.  The only address the bank had was the 5th address. 

In October 2009, the Veteran wrote VA that he had been incarcerated, but was released in August 2009, and he requested reinstatement of his pension benefits.  He provided a Texas address.  The accompanying information from the Texas Department of Criminal Justice indicated he had been sentenced in August 2005 and was discharged in August 2009.

In a May 2010 letter, the RO informed the Veteran that his pension benefits would be reinstated effective August 2009, but that because he still owed VA money, part of his benefits would be withheld.  In a June 30, 2010 letter from the DMC, the Veteran was denied his June 18, 2010 request for waiver of the overpayment by the COWC on the basis that he failed to submit his application within 180 days of the date of notification of indebtedness.  The Veteran has appealed the June 30, 2010 denial on the basis that he never received the March 24, 2007 notification letter, as he was incarcerated at that time and was not receiving mail.  In his August 2010 notice of disagreement, he reported that his first notification of his overpayment was in the May 2010 letter which reinstated his pension benefits.  

After carefully considering the evidence of record, the Board finds that the Veteran's claim must be denied because his request for waiver was not timely received.  

In 2005, the Veteran provided a 5th address in Tucson.  As noted, although other letters were mistakenly mailed to the prior address, review of the record shows that the March 24, 2007 letter regarding the debt and his waiver rights was sent to the Veteran's 5th address of record at that time.  This was also the address the Veteran's bank had for him in 2007.  The letter was not returned as undeliverable.  As noted above, the Court has held that VA may rely on the "last known address" shown of record.  See Thompson, supra.  

Although VA learned much later - in 2009 - that the Veteran was incarcerated at the time the March 24, 2007 letter was mailed to the 5th address, there is no indication that the Veteran ever undertook any effort to inform VA that his mailing address had changed.  Again, the letter was not returned as undeliverable, and this was the only address the Veteran's bank had as well.  Therefore, since the Veteran had not notified VA that his address of record had changed (thus failing in his obligation to keep VA informed of his whereabouts), the DMC properly sent the notification to his last address of record.  

Therefore, the Board finds that the Veteran's June 2010 request for a waiver was not timely filed as notice was sent to him at the address of record in March 2007, and there is no other correspondence of record that could be construed to be an earlier request for a waiver.  Accordingly, as the Veteran's request for waiver of recovery of an overpayment of pension benefits was not timely filed, the claim is denied.  See Sabonis, supra.


ORDER

Entitlement to a waiver of the recovery of an overpayment of VA pension benefits, calculated as $50,096.77, was not timely filed and the appeal is denied.  




____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


